Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision overruling the commissioner’s initial determination. Claimant, a stenographer for the Ames Iron Works, becoming dissatisfied with the job, notified her employer around mid-December, 1948, that she was quitting on January 15, 1949. She was dismissed on December 31, 1948, only in order that a new girl might be “ broke in ” to her position during the slack period following New Years. She filed for benefits January 3, 1949, and the initial determination held her disqualified because she voluntarily left her employment. The appeal board affirmed the referee’s decision which overruled this. Neither the referee nor the board passed upon the question *600whether claimant’s voluntary quitting as of January 15, 1949, was with or without good cause. It is conceded that she was entitled to benefits during the period she was willing and available to continue her employment save for her dismissal, viz., December 31, 1948, to January 15, 1949. The undisputed evidence is that her separation from her employment on the latter date was due to her voluntary leaving, and if such “was without good cause” she is from thence, due to undergo the statutory waiting period before becoming entitled to benefits. (Labor Law, § 593, subd. 1, par. [e].) Decision of the Unemployment Insurance Appeal Board reversed, on the law, without costs, and the matter remitted to it for determination whether claimant voluntarily left her employment as of January 15, 1949, with or without good cause. Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ., concur.